DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-13 are canceled by way of the following examiner’s amendment. Claims 14-20 are allowed. 
Information Disclosure Statements
	The information disclosure statements filed on February 13, 2020, December 15, 2020, February 12, 2021, May 20, 2021, and July 12, 2021 have been considered and signed copies of form 1449 are enclosed herewith.
Election/Restrictions
	Applicant’s election of Group III, claims 14-20, and the species of an oligonucleic acid analogue wherein L is -OCH2CH2- and B3 is formula (II)’ in the response filed on July 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Upon further search and consideration, however, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 14-20 has been searched and examined in its entirety). The restriction requirement between the groups is still deemed proper and is hereby made final. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	The claims have been amended as follows: claims 1-13 are canceled.
REASONS FOR ALLOWANCE
The oligonucleic acid analogues comprising one or more partial structures represented by the formula (IX) or salts thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. L represents -OCH2CH2- or -CH2OCH2-). The closest prior art is Martin et al. (Journal of Medicinal Chemistry, 1986, Vol. 29(8), 1384-1389) which discloses compound 20 (see page 1385), for example. However, the prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626